Order entered October 8, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00440-CV

          OBSIDIAN SOLUTIONS, LLC F/N/A ARCO IDEAS, LLC, Appellant

                                             V.

                          KBIDC INVESTMENTS LLC, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-10092

                                         ORDER
       Before the Court is appellee’s October 4, 2019 unopposed second motion for an

extension of time to file its appellee/cross-appellant’s brief. We GRANT the motion and extend

the time to November 15, 2019. We caution appellant that further extension requests will be

disfavored.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE